CERTIORARI.
The judgment to which the certiorari was taken was entered July 6, 1837, and execution issued the same day. The exceptions were sufficient to reverse the original judgment; but as the certiorari issued October 13, 1843, more than five years from rendition of the judgment, it was on this account dismissed. This objection was made by Mr. Cullen, counsel for the plaintiff below. And although the proceeding by scire facias, after the levy under the fi. fa., which still remains undisposed of, was erroneous; the Court said, this error did not change the nature of the case. The certiorari being dismissed as regards the original judgment, cannot operate on the proceedings by scire facias.